Opinion by
Johnson, J.
It was stipulated that the issue herein is similar in all material respects to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that bale No. 13 in entry 47370 and 2 bales within the bales marked 1001/1119 in entry 25407, reported by the inspector as manifested, not found, were not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited, it was held that duty is not assessable upon the bales of merchandise reported by the inspector as manifested, not found. The protest was sustained to this extent.